DETAILED ACTION
Status of Claims
The following is a FINAL OFFICE ACTION in response to applicant’s response for and amendments to Application #15/724,115, filed on 06/28/2021.
Claims 23-55 are now pending and have been examined.


Allowable Subject Matter
Claims 23-32 and 34-55 are considered allowable, but a Notice of Allowance has not been issued because there are still claims with outstanding rejections that have not been cancelled. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mohan, Pre-Grant Publication No. 2005/0192863 A1 in view of Rose, et al., Patent No. 7,831,928 B1 and in further view of Wherry, Pre-Grant Publication No. 2008/0010344 A1.
Regarding Claim 33, Mohan teaches:
A method……comprising:
sending information from the first network site indicating a first viewer’s activity on the first network site…to award first incentive information based on the information indicating a first viewer’s activity on the first network site (see Figures 2 and 8 and [0034], [0046]-[0048], [0058], [0068], [0072], [0075]-[0078], [0081], and [0091])
generate a first incentive screen on the first network site (see Figures 2 and 8 and [0034], [0046]-[0048], [0058], [0068], [0072], [0075]-[0078], [0081], and [0091], such as especially in Figures 6-8 in which points for activities, free pizza ads for business partners of the website, are shown, and redemption and bonus opportunities are shown, which incentivize activity on the website)
the first incentive screen displaying awarded first incentive information (see Figures 2 and 8 and [0034], [0046]-[0048], [0058], [0068], [0072], [0075]-[0078], [0081], and [0091], such as especially in Figures 6-8 in which points for activities, free pizza ads for business partners of the website, are shown, and redemption and bonus opportunities are shown, which incentivize activity on the website)
awarding additional incentive information based on the information indicating a second viewer’s activity on a second network site 
generating a second incentive screen on the second network site, the second incentive screen displaying awarded second incentive information (see Figures 2 and 8 and [0034], [0046]-[0048], [0058], [0068], [0072], [0075]-[0078], [0081], and [0091], such as especially in Figures 6-8 in which points for activities, free pizza ads for business partners of the website, are shown, and redemption and bonus opportunities are shown, which incentivize activity on the website)
receiving the first incentive screen from the networked server and displaying the first incentive screen on the first networked site (see Figures 2 and 8 and [0034], [0046]-[0048], [0058], [0068], [0072], [0075]-[0078], [0081], and [0091], such as especially in Figures 6-8 in which points for activities, free pizza ads for business partners of the website, are shown, and redemption and bonus opportunities are shown, which incentivize activity on the website)
Mohan, however, does not appear to specify:
sending information…to the incentive application system
storing information indicating a first viewer’s activity on a first network site and information indicating a second viewer’s activity on a second network site
Rose teaches:
sending information…to the incentive application system and storing information indicating a first viewer’s activity on a first network site and information indicating a second viewer’s activity on a second network site (see Column 3, lines 1-8, Column 5, lines 40-53 and 62-67, Column 7, lines 37-46, Column 9, lines 58-61, Column 11, lines 31-67, Column 12, lines 18-27 and 49-64, Column 13, lines 1-43, and Column 16, lines 18-61 in which interfaces for multiple users that appear on multiple websites and other platforms, such as a blog site, are used by users to conduct activity, the interfaces are updated in real-time according to the activity of various users, and the user activity for each of the multiple users is stored in a central database that facilitates the interfaces for all the users) 
Rose with Mohan because Mohan already receives incentive point information from the web site providers and uses the information to facilitate the rewards, but the user activity information is gathered at the site and processed prior to reward point information sending, and allowing for the user activity information to also be sent and stored at a central database would facilitate the same process while lessening the burden of user activity processing on the provider side and allowing for both the reward and activity data to be stored at one location, making it more available for further applications such as targeting.
Mohan and Rose, however, does not appear to specify:
from an incentive application system…embedding an incentive application on a first network site
from the incentive application system, embedding an incentive application on a second network site
Wherry teaches:
from an incentive application system…embedding an incentive application on a first network site and from the incentive application system, embedding an incentive application on a second network site (see at least Figure 1, [0006], [0013], and [0017]-[0024])
It would be obvious to one of ordinary skill in the art to combine Wherry with Mohan and Rose because Mohan already teaches a system that manages an incentive program for multiple websites, and allowing the network site users to embed the code themselves into their site would allow for easy access to the API by those managing sites, even smaller entities that may simply access the back-end and use such as JavaScript and widgets to put commands into an editing software to manage their site. 




Response to Arguments

Regarding the rejection under 35 USC 103:
The applicant’s arguments have been considered in light of the amendments to the claims, but they are moot in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
 
/LUIS A BROWN/Primary Examiner, Art Unit 3682